Citation Nr: 1454332	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-24 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a left shoulder condition, and if so, whether service connection is warranted.

2.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a right shoulder condition, and if so, whether service connection is warranted.

3.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

4.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from June 26, 2000, to December 19, 2000, and from January 2001 to January 2005 during the Gulf War Era.  The Veteran was awarded a Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2009 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2014, the Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a travel board hearing.  A transcript of the hearing is associated with the claims file.

The issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of perforated eardrums is referred to the RO for appropriate action.  See VA Treatment note, dated August 13, 2010.

A review of the Virtual VA paperless claims processing system reflects additional treatment records pertinent to the present appeal and a copy of the hearing transcript.

The issues of entitlement to service connection for bilateral hearing loss, entitlement to TDIU, and entitlement to service connection for a bilateral shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 2005 rating decision, the RO denied the Veteran's claims for service connection for tinnitus, bilateral hearing loss, and right and left shoulder disorders.

2.  The evidence received since the August 2005 rating decision is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claims for service connection for tinnitus, bilateral hearing loss, and right and left shoulder disorders.

3.  The evidence is in relative equipoise as to whether the Veteran's tinnitus is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 


2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §3.156 (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §3.156 (2014).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §3.156 (2014).

5.  Entitlement to service connection for tinnitus is granted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, and right and left shoulder disorders in a rating decision dated in August 2005 on the basis that the Veteran did not have audiometric findings of hearing loss, that tinnitus was not related to service, and that there was no evidence of a current shoulder disorder.  The RO notified the Veteran of his appellate rights with regard to the decision.  He did not, however, appeal it.  No new and material evidence was received within one year of that decision.  See 38 C.F.R. § 3.156(b).  The August 2005 rating decision is thus final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The Veteran sought to reopen his claims in 2009.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The phrase "raise[s] a reasonable possibility of substantiating the claim" enables rather than precludes reopening, consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence on each unproven element of a claim.  Id. at 120.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence associated with the claims file since the RO's August 2005 rating decision includes VA treatment records, an October 2011 VA general medical examination, and the Veteran's written statements and hearing testimony.  The 

evidence is new.  It is neither cumulative, nor redundant of the evidence previously of record.  It is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate these claims.

The Veteran's written statements, VA treatment records, VA general medical examination, and hearing testimony indicate that the Veteran continues to have symptoms of hearing loss and shoulder problems.  The Veteran is competent describe his current symptoms, and his statements suggest the possibility of the presence of current hearing loss and shoulder disabilities.  Further, the July 2014 VA physician indicated that the Veteran's current tinnitus was related to his noise exposure in service.  In view of the foregoing, the Board finds that new and material evidence has been presented to reopen the Veteran's claims.


Service Connection for Tinnitus

The Board grants the Veteran's claim for service connection for tinnitus.  He is competent to describe his symptoms of tinnitus and the Board finds these statements credible and consistent with his service treatment records.  He complained of tinnitus during service.  Although the May 2005 VA examiner provided an opinion that the tinnitus was not related to service, the July 2014 VA physician indicated that the current tinnitus was from his noise exposure from service.  The physician further stated that the presence of a normal separation audiogram and current 2005 audiogram does not preclude cochlear trauma and the resultant tinnitus.  The Board finds that the evidence is in equipoise regarding this 
issue; therefore, resolving doubt in the Veteran's favor, service connection for tinnitus is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder disorder is reopened.

Service connection for tinnitus is granted.


REMAND

The Veteran served in the National Guard from November 1998 to December 2000.  His National Guard records should be obtained on remand.

The Veteran is enrolled in VA vocational rehabilitation.  Although an October 2013 deferred rating decision directed the VSR to obtain this file and associate with the claims file, the claims file is devoid of vocational rehabilitation records.  These records must be associated with the claims file on remand.

As the Veteran's claim for a TDIU is inextricably intertwined with his other claims, it is also being remanded for further consideration and development.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, additional VA and private treatment records should be obtained, as set forth below, and the Veteran should be scheduled for appropriate VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records from Portland VAMC, dated from January 2005 forward; and from the White City VAMC, dated from February 2013 forward.

2.  Make arrangements to obtain the information necessary from the Veteran to obtain any private treatment records not already associated with the claims file, to include any records from a private Ear, Nose, and Throat (ENT) doctor that treated him for a left perforated eardrum in approximately August 2010 (i.e., for injury during a scuba class).

3.  Make arrangements to obtain the Veteran's VA Vocational Rehabilitation folder and associate it with his claims folder.

4.  Make arrangements to obtain a complete copy of the Veteran's service treatment records and service personnel records, to include, but not limited to, all records associated with his National Guard service from November 1998 to December 2000.

5.  Then, schedule the Veteran for a VA audiological examination.  The claims file, including a copy of this remand, must be made available to the examiner as part of the examination, and the examiner must indicate in his/her report whether the claims file was reviewed.

All indicated tests and studies should be completed, including the Maryland CNC test and a pure tone audiometry test.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss had its clinical onset during active service or is related to the Veteran's in-service noise exposure, otitis media, and/or perforated right ear drum.   For the purpose of providing this opinion, the examiner should accept as true that the Veteran has experienced hearing loss symptoms since service.   

A clear rationale for all opinions should be provided. If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

6.  Schedule the Veteran for an appropriate VA examination of his shoulders.  The claims file, including a copy of this remand, must be made available to the examiner as part of the examination, and the examiner must indicate in his/her report whether the claims file was reviewed.

All current right and left shoulder disorders should be identified on examination.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right and/or left shoulder disorder had its clinical onset during active service or is related to the Veteran's in-service duties which required that he carry heavy gear/packs (i.e., weighing 100 to 170 pounds).  For the purpose of providing this opinion, the examiner should accept as true that the Veteran has experienced shoulder symptoms since service, to include pain and tingling.   

Further, the examiner should specifically indicate whether or not any shoulder problems are symptoms of a diagnosed disability or are attributable to undiagnosed illness.  If there are any objective indications of shoulder problems that cannot be attributed to any organic or psychological cause, the examiner should so state.  The examiner should identify any abnormal symptoms, abnormal physical findings, and abnormal laboratory test results that cannot be attributed to a known clinical diagnosis.

A clear rationale for all opinions should be provided. If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

7.  Schedule the Veteran for an appropriate VA examination(s) to obtain an opinion(s) as to the functional impairment caused by his service-connected disabilities, particularly with respect to his ability to obtain and maintain substantially gainful employment.  

The claims file, including a copy of this remand, must be made available to the examiner(s) as part of the examination(s), and the examiner(s) must indicate in his/her report(s) whether the claims file was reviewed.  A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner(s) must state why this is the case.

8.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If any benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


